     Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §    CIVIL ACTION 6:20-cv-00573-ADA
BRAZOS LICENSING AND              §    CIVIL ACTION 6:20-cv-00575-ADA
DEVELOPMENT,                      §    CIVIL ACTION 6:20-cv-00577-ADA
          Plaintiff,              §    CIVIL ACTION 6:20-cv-00585-ADA
                                  §
v.                                §
                                  §
GOOGLE LLC,                       §
         Defendant.               §
                                  §
                                  §
                  PLAINTIFF’S REPLY IN SUPPORT OF
                OPENING CLAIM CONSTRUCTION BRIEF
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 2 of 18




                                             Table of Contents

I.     U.S. Patent No. 7,620,967 (Case No. 6:20-cv-00573) Disputed Claim Terms ...................1

               1.      “broadcast/broadcasting” .............................................................................1

II.    U.S. Patent No. 8,559,928 (Case No. 6:20-cv-00575) Disputed Claim Terms ...................2

               1.      “contact information”...................................................................................2

               2.      “tree structure” .............................................................................................3

III.   U.S. Patent No. 8,737,961 (Case No. 6:20-cv-00585) Disputed Claim Terms ...................4

               1.      “stationary state” ..........................................................................................4

               2.      “incrementing [of] a count[er] for a stationary state” ..................................5

               3.      “determin[e/ing] a primary set of stationary states” ....................................6

IV.    Terms of U.S. Patent No. 8,751,585 (Case No. 6:20-cv-00577-ADA) ...............................8

               1.      “a list of actions” and “a plurality of actions” .............................................8

               2.      “moving the selected electronic message from the inbox to the
                       archive location after detection of the action defined in the
                       archiving rule” (claim 1), “to move the selected electronic message
                       from the inbox to the archive location” (claim 9), and “moving the
                       first electronic message from the inbox of the electronic mail
                       client associated with the user to the first storage location
                       associated with the first archiving rule” (claim 17) .....................................9

               3.      “client management processor configured to enable the user to
                       select an electronic message from the inbox” (claim 9 only) ....................11

               4.      “a detection processor configured to detect the action defined in
                       the archiving rule assigned to the selected electronic message was
                       carried out” (claim 9 only) .........................................................................11

               5.      “a collaborative application management processor configured to
                       manage collaborative applications” (claim 9 only) ...................................11




                                                             i
            Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 3 of 18




                                                TABLE OF AUTHORITIES

Cases

3M Innovative Properties Co. v. Tredegar Corp.,
  725 F.3d 1315 (Fed. Cir. 2013)................................................................................................... 3

Computer Docking Station Corp. v. Dell, Inc.,
  519 F.3d 1366 (Fed. Cir. 2008)................................................................................................... 3

Dyfan, LLC v. Target Corp.,
  6:19-cv-179-ADA, Dkt. 57 (W.D. Tex. Nov. 24, 2020)........................................................... 11

Invitrogen Corp. v. Biocrest Mfg., L.P.,
  424 F.3d 1374 (Fed. Cir. 2005)................................................................................................... 7

Microsoft Corp. v. i4i Ltd. P’ship ,
  564 U.S. 91 (2011) ...................................................................................................................... 5

Optis Cellular Tech., LLC v. Kyocera Corp.,
  No. 2:16-CV-0059-JRG-RSP, 2017 WL 541298 (E.D. Tex. Feb. 9, 2017) ....................... 12, 13

Power Mosfet Techs., L.L.C. v. Siemens AG,
  378 F.3d 1396 (Fed. Cir. 2004)................................................................................................... 9

St. Isidore Research, LLC v. Comerica Inc.,
   No. 2:15-CV-1390-JRG-RSP, 2016 WL 4988246 (E.D. Tex. Sept. 19, 2016) ........................ 12

Toshiba Corp. v. Imation Corp.,
  681 F.3d 1369 (Fed. Cir. 2012).......................................................................................... passim

USB Bridge Sols., LLC v. Buffalo Inc.,
  No. 1-17-CV-001158-LY, 2020 WL 1906898 (W.D. Tex. Apr. 17, 2020) .............................. 9

Vitronics Corp. v. Conceptronic,
  90 F.3d 1576 (Fed. Cir. 1996)..................................................................................................... 3

Williamson v. Citrix Online, LLC,
  792 F.3d 1339 (Fed. Cir. 2015)................................................................................................. 11




                                                                     ii
         Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 4 of 18




I.      U.S. Patent No. 7,620,967 (Case No. 6:20-cv-00573) Disputed Claim Terms

                1.      “broadcast/broadcasting”

        Google’s proposed construction should be rejected at least for improperly importing

limitations from the specification. Toshiba Corp. v. Imation Corp., 681 F.3d 1369 (Fed. Cir. 2012)

(“Absent disclaimer or lexicography, the plain meaning of the claim controls.”). Google concedes

that its original proposed construction was improper and is now proposing a revised construction

of “simultaneously transmit/transmitting to all receivers in a network.” Dkt. 34, 3. 1 However,

Google’s revised construction remains confusing and unclear in that it would require

“simultaneously” transmitting. The specification discusses “exploiting the bit rate fluctuations

that constantly occur when a network is used.” ’967 patent, 1:66-67. That transmissions in a

network are not necessarily instantaneous is an additional reason why Google’s proposed

construction should be rejected. Google argues that “[a] simultaneous transmission does not

require simultaneous receipt or instantaneous transfer of data” and that, instead, “Google’s

construction reflects that the data being broadcast is sent to all receivers at the same time.” Dkt.

34, 3 (emphasis altered). It is telling that Google felt obligated to clarify its own (revised)

construction; and it is further telling that Google uses the term itself in that clarification. In doing

so, Google tacitly concedes its revised construction is unnecessary and confusing. Moreover,

Google’s extrinsic evidence shows that this term does not necessarily transmit to “all receivers in

a network.” See Dkt. 34, 3-3 (“1. a radio-frequency transmission of an intelligence-bearing signal

that is directed to numerous unspecified receiving stations. 2. The transmission or dissemination

of signals to a large, unspecified number of receiving stations.”) (emphasis added).

        Google’s citations to the specification and various extrinsic evidence are inapposite here

given that (i) the word “simultaneous” does not appear anywhere in the specification, (ii) instead

as the citations to the specification by Google show, the specification sufficiently illustrates the


1 WSOU cites to its opening brief as “Dkt. 33” and Google’s response brief as “Dkt. 34,” as filed
   in Case No. 6:20-cv-573-ADA (which is the same for all the above-captioned cases). WSOU
   cites to the pagination at the bottom of the page.

                                                   1
         Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 5 of 18




term, (iii) as Google’s extrinsic evidence shows, the term was well known in the art, and (iv) none

of Google’s extrinsic evidence or arguments show that a person of ordinary skill in the art would

now understand the term in light of the claims and specification, or that there was any disclaimer

or lexicography. Toshiba, 681 F.3d at 1369 (“Absent disclaimer or lexicography, the plain meaning

of the claim controls.”).

II.    U.S. Patent No. 8,559,928 (Case No. 6:20-cv-00575) Disputed Claim Terms

               1.      “contact information”

       This term should be given its plain and ordinary meaning. Google’s proposed construction

is confusing and unhelpful. It is unclear what “information related to the identity and
communication with an entity” entails. However, the specification recites that contact information

may comprise “names and to each name one or more telephone numbers can be stored, and in

some cases also other information.” ’928 patent, 1:17-20 (emphasis added). Google argues that

its proposed construction at least encompasses “telephone numbers, addresses, and e-mail

addresses” (Dkt. 34, 4), but Google fails to address the exemplary embodiments that include “other

information.” “Other information” such as “contact information about Mary in item 406 can

comprise a photo, red-letter days, etc.” ’928 patent, 4:43-44 (emphasis added). To the extent

Google’s proposed construction can be understood, Google’s proposed construction should be

further rejected for improperly importing limitations not required in the claims or specification. In

its Responsive Brief, Google does not address the above deficiencies and instead makes

speculative accusations against WSOU (Dkt. 34, 4-5) and argues that WSOU fails to compare

“plain and ordinary meaning” to Google’s proposed construction. However, Google’s arguments

are without merit and only highlight Google’s inability to defend its improper proposed

construction. Specifically, Google failed to address the deficiencies in its proposed construction

and has failed to explain how it is allegedly supported by any disclaimer or lexicography. Toshiba,

681 F.3d at 1369 (“Absent disclaimer or lexicography, the plain meaning of the claim controls.”).




                                                 2
         Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 6 of 18




               2.      “tree structure”

       This term should be given its plain and ordinary meaning. That Google has revised its

proposed construction (Dkt. 34, 5 n.1) demonstrates that its proposed construction is vague and

unhelpful. Google’s (revised) proposed construction is also vague and unhelpful, and Google’s

proposed construction should be rejected for improperly importing limitations not required in the

claims or specification. Toshiba, 681 F.3d at 1369 (“Absent disclaimer or lexicography, the plain

meaning of the claim controls.”). Google itself admits that “[a] “tree” was a well-known data

structure.” Dkt. 34, 6. For that reason alone, no construction is necessary. Moreover, there is

nothing in the claims or specification that requires the specific elements of Google’s proposed

construction. And there is nothing in the claims or specification in describing a tree structure that

recites or requires “non-linear,” “ordered,” “nodes,” “connected graph,” “parent node,” or

“children nodes,” “each non-root node has at most one parent node,” and “a unique hierarchy

value.” To the contrary, the specification discloses that a tree structure comprises of a plurality of

logical levels. ’928 patent, 1:40-41. Examples of a tree structure are depicted in Figures 2, 3, and

4. For example, Figure 2 depicts “an example of a group of contact information arranged in a tree

structure with a plurality of logical levels.” Moreover, as shown in the bottom level (205) of Figure

2, the second from the left node is connected to two nodes in the level above it, which expressly

shows a preferred embodiment that does not require “each non-root node has at most one parent

node.” Google’s proposed construction expressly excludes at least a preferred embodiment and,

for at least that reason alone, should be rejected. Vitronics Corp. v. Conceptronic, 90 F.3d 1576,

1584-85 (Fed. Cir. 1996).

       Google argues that there was prosecution history disavowal or disclaimer; however,

prosecution disclaimer does not apply to an ambiguous disavowal. Computer Docking Station

Corp. v. Dell, Inc., 519 F.3d 1366, 1375 (Fed. Cir. 2008). “[I]n order for prosecution disclaimer to

attach, the disavowal must be both clear and unmistakable.” 3M Innovative Properties Co. v.

Tredegar Corp., 725 F.3d 1315, 1325 (Fed. Cir. 2013). Here, not only does Google fail to make a

showing under the exacting standards of disavowal, the prosecution history itself does not support

                                                  3
         Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 7 of 18




any such disavowal. For example, the patentee merely cites to a Wikipedia page for an example of

a tree structure. Dkt. 34-9, 6. This is shown by the sentence that cites to the Wikipedia page: “it is

well understood that a ‘tree structure’ is a way of representing the "hierarchical" nature of a

"structure" in a graphical form.” Id. The patentee merely refers to “roots” and “nodes” to contrast

against the prior art reference which had “no particular ordering.” Id. For example, the patentee

states: “A tree structure will typically be shown as a graph in the shape of a tree.” Id. The patentee

here merely presented examples illustrating that the prior art reference failed to disclose any

“particular ordering.” There was no clear and unmistakable disavowal. Google has failed to show

that there was any disclaimer or lexicography. Toshiba, 681 F.3d at 1369 (“Absent disclaimer or

lexicography, the plain meaning of the claim controls.”).

III.    U.S. Patent No. 8,737,961 (Case No. 6:20-cv-00585) Disputed Claim Terms

                1.      “stationary state”

        This term should be given its plain and ordinary meaning. Indeed, it is odd that Google

contends that this term is indefinite but proposes a definition which includes the term “stationary

state” in the next disputed term. Regardless, the specification expressly teaches that a stationary

state is “when the mobile device is determined to be not moving outside a specified area based on

signal data” ’961 patent, 2:37-40. Likewise, in another example, the specification discloses that

“[w]hen mobile terminal 150 is not moving substantively, e.g., not moving outside a limited or

otherwise specified area, the [wireless transmitter] identifiers indicated by successive signal data

fields 203 are similar (changing slightly, for example, if one or more WiFi access points powers

up or powers down or the user moves to different locations with an apartment).” Id., 7:17-222. It

also says “[w]hen a mobile terminal is frequently not moving with similar sets of transmitter IDs,

those similar sets define a stationary state, e.g., a limited area where the user of the mobile terminal

has a tendency to stay. Id., 7:26-29. In another example, the specification recites that stationary

states “represent the places that a user stays.” Id., 20:29-30. Moreover, the claim language itself

provides context. For example, in claim 1, the claim recites “determining whether the mobile

device is moving outside a specified area at a current time of the plurality of different times based

                                                   4
         Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 8 of 18




on the signal data,” and “if the mobile device is determined to be not moving outside the specified

area, then causing at least in part an incrementing of a count for a station state associated with the

set of one or more distinct signal sources at the current time.” Id., 37:10-17.

        Google fabricates illusory problems ostensibly from the intrinsic evidence. First, the so-

called “semantic concepts” are merely labels that may be associated with a specified area. ’961

patent, 20:28-30 (“the semantic concept of stationary states, which represent the places that a user

stays.”). Second, there is no issue regarding “how long a user must stay” (Dkt. 34, 11), at least

because the specification provides exemplary embodiments, for example, ten minutes along with

sampling intervals. See e.g., ’961 patent, 7:29-39, 12:35-50, 21:51-53, 25:28-51. Google admits

that there is no such issue in its argument for the term “incrementing [of] a count[er] for a stationary

state” (see Dkt. 34, 13). Third, there is nothing subjective about “[w]hen mobile terminal 150 is

not moving substantively, e.g., not moving outside a limited or otherwise specified area, the

[wireless transmitter] identifiers indicated by successive signal data fields 203 are similar

(changing slightly, for example, if one or more WiFi access points powers up or powers down or

the user moves to different locations with an apartment).” 961 patent, 7:17-222. All that describes

is a user staying within the “limited or otherwise specified area,” such as “an apartment.” Thus,

the specification as well as the claim language itself informs one of skill in the art at the time of

the invention “about the scope of the invention with reasonable certainty.” Nautilus, 572 U.S. at

910-11. Google has not shown otherwise as to a person of skill in the art. See Microsoft Corp. v.

i4i Ltd. P’ship , 564 U.S. 91, 95 (2011) (Under § 282 of the Patent Act of 1952, "[a] patent shall

be presumed valid" and "[t]he burden of establishing in-validity of a patent or any claim thereof

shall rest on the party asserting such invalidity.").

                2.      “incrementing [of] a count[er] for a stationary state”

        This term should be given its plain and ordinary meaning. Google’s proposed construction

at best attempts to re-word the claim language, which is unnecessary and confusing. Regardless,

the claim language of incrementing of a count for a stationary state fully states the requirements

of the term, and Google can only contrive straw-man arguments and speculate regarding WSOU’s

                                                   5
         Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 9 of 18




alleged intent (see Dkt. 34, 14). Further, the specification teaches that in an exemplary

embodiment, a stationary state record includes one or more count fields, and the count field “holds

data that indicates the number of sample intervals for which that particular set of transmitter IDs

was received simultaneously.” ’961 patent, 8:60-9:28. The specification teaches that when the

stationary state record is updated, if, for example, there is a match to a set of transmitter IDs in a

transmitter set field, then “the associated count is incremented.” Id., 13:51-60. Google has failed

to point to any disclaimer or lexicography that would warrant departing from the plain and ordinary

meaning is it proposes. Toshiba, 681 F.3d at 1369 (“Absent disclaimer or lexicography, the plain

meaning of the claim controls.”).

               3.      “determin[e/ing] a primary set of stationary states”

       This term should be given its plain and ordinary meaning. Additionally, the claims provide

context for this claim term. For example, claim 1 recites: “determining a primary set of stationary

states, each stationary state in the primary set associated with a frequently incremented count…”

’961 patent, 37:18-22. The specification discloses that Figures 11A and 11B “are graphs of

cumulative distribution of most frequent stationary states for a mobile terminal accumulated

incrementally over time…” Id., 3:33-37. The specification goes on to disclose Tables 6 and 7,

where Table 6 shows “Total number of stationary states” and Table 7 shows “Number of stationary

states to account for 95% of stationary time.” For example, for User 1, the WiFi data stream type

discovered 86 stationary states (Table 6), but only 5 stationary states (out of the 86) accounted for

95% of stationary time (Table 7). Id., 23:15-22, 24:10-18. In describing Figures 11A and 11B, the

specification describes charting the fraction observations (of all observations) attributed to the first

through sixth most frequent stationary states. Id., 23:23-54. Thus, as the claim language itself

recites, determining a primary set of stationary states includes stationary states with the most

observations, or highest (most frequently) incremented counters.

       Google apparently argues that a term must be indefinite unless the specification provides

express lexicography. See Dkt. 34, 15 (“Although the patent promises later description in more

detail, it never returns to the word “primary”). But as described above, the specification does

                                                   6
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 10 of 18




explain “determining a primary set of stationary states.” Next, Google argues that the claim

language “determining a primary set of stationary states, each stationary state in the primary

set associated with a frequently incremented count…” is “necessary but not sufficient, for

membership in the ‘primary set of stationary states.’” Dkt. 34, 15. But Google provides no

evidence of its contention. Instead, the claim language expressly provides what is necessary.

Google then argues that the words “primary” and “frequent” are subjective, and then proceeds to

provide various non-sequiturs. Id. at 16. However, again, as described above, the specification

itself provides various exemplary embodiments. While acknowledging that the specification does

provide numerous exemplary embodiments, it appears Google only complains of the lack of

mathematical precision. See Id., at 17 (“how many are among ‘the most’?”). However, “[A]

patentee need not define his invention with mathematical precision in order to comply with the

definiteness requirement.” Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374, 1384 (Fed. Cir.

2005). Then, giving Google the benefit of the doubt, Google appears to take an intentionally obtuse

perspective of some of the exemplary embodiments, arguing that by showing a set of “most

frequent” stationary states and using some numerical examples, somehow these exemplary

embodiments are unhelpful because they cannot show “determining” because they instead show

the “most frequent” stationary states that have already been determined. Dkt. 34, 16-17. Yet

Google fails to address why a person of ordinary skill (like any lay person) would not understand

from seeing the exemplary embodiments how to determine the most frequent stationary states by

simply ordering the stationary states by descending frequency. Regardless, as shown above, by

providing numerous exemplary embodiments, the specification as well as the claim language itself

informs one of skill in the art at the time of the invention “about the scope of the invention with

reasonable certainty.” Nautilus, 572 U.S. at 910-11. Google has not shown otherwise as to a person

of skill in the art. See i4i, 564 U.S. at 95 (Under § 282 of the Patent Act of 1952, “[a] patent shall

be presumed valid” and “[t]he burden of establishing in-validity of a patent or any claim thereof

shall rest on the party asserting such invalidity.”).



                                                   7
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 11 of 18




IV.    Terms of U.S. Patent No. 8,751,585 (Case No. 6:20-cv-00577-ADA)

                 1. “a list of actions” and “a plurality of actions”

       In summarizing what its newly modified construction is allegedly intended to clarify,

Google makes no mention of its “a finite number” limitation; and thus it at least tacitly concedes

such an extraneous limitation is unnecessary verbiage that adds no clarification. Dkt. 34, 20

(“Google’s proposed construction clarifies that the list or plurality of actions required by the ’585

patent is composed of selectable items that correspond to executable functions.”). Google also

concedes that the term “a list of actions” encompasses “a list consisting of a single action.” Id. It

also remains undisputed that the above terms “are recited in qualified contexts that are sufficiently
definitive on their face.” Dkt. 33, 8-9. Under these circumstances, no construction is required.

       Google failed in its response brief to persuasively defend its attempt to unduly limit all

“actions” included within the “list” or the “plurality of actions” to only those that are both

(1) selectable and (2) correspond to an executable function. As explained in WSOU’s opening

brief, independent claims 1 and 9 both expressly qualify the recited “list of actions” as being

“detect[able] by the communication system,” without reciting any universal “selectable”

requirement. Dtk. 33, 9-10. Only the “action defined in the archiving rule” is expressly qualified

as being “selected from the list of actions.” This claim language does not expressly preclude, for

example, the possibility that other “actions” may be included within “the list of actions” and yet
are not selectable as the action defined in the archiving rule. This possibility (arising from a plain

reading of the claim language) defeats Google’s conclusory argument that “if [one] action is to be

selected from a list of actions, [then all] the actions that make up that list must by definition be

‘selectable.’”   Dkt. 34, 21.    Google’s unexplained citation to a description of an example

embodiment in the specification is unavailing because that passage contains neither lexicography

nor disavowal for a universal “selectable” requirement. Id. (citing ’585 patent, 4:15-23).

       Google confirms in its response that its extraneous requirement, “every one corresponding

to an executable function,” is presumptively incorrect here. According to Google, the “actions”

“must be executable functions that can be detected by the communication system” ostensibly

                                                  8
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 12 of 18




because “[t]he claims [already] require that the actions ‘can be subsequently carried out using at

least some portion of the communication system.’” Dkt. 34, 21. If Google’s construction adds

nothing more than what is already recited in the surrounding context of the disputed term, as

Google contends, than its construction is presumptively incorrect as rendering certain claim

language superfluous. Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed.

Cir. 2004) (“interpretations that render some portion of the claim language superfluous are

disfavored.”); USB Bridge Sols., LLC v. Buffalo Inc., No. 1-17-CV-001158-LY, 2020 WL

1906898, at *7 (W.D. Tex. Apr. 17, 2020) (rejecting a construction that “introduces superfluous

language that already exists in the claims or includes elements (and limitations) not present in the

disputed terms.”).

               2. “moving the selected electronic message from the inbox to the archive
                  location after detection of the action defined in the archiving rule” (claim 1),
                  “to move the selected electronic message from the inbox to the archive
                  location” (claim 9), and “moving the first electronic message from the
                  inbox of the electronic mail client associated with the user to the first
                  storage location associated with the first archiving rule” (claim 17)

       Google fails to persuasively defend its rewrite of the claim language, which (for claim 1)

is emphasized using underlining and ellipses as follows: “moving the selected electronic message

from the inbox to a different location in memory corresponding to the previously defined archive

location after the communication system detect[s] … the action defined in the archiving rule.”

Google does not dispute that its proposed universal construction glosses over claim differentiation

expressed in these three distinct terms. Dkt. 33, 12-13. While Google indiscriminately argues

“the claims require movement of a selected electronic message from the inbox to a particular

location” (Dkt. 34, 19), Google offers no basis to dispute that claim 9, for example, “does not

expressly require ‘moving’ the selected electronic image” (Dkt. 33, 12). Rather, claim 9 “limits

the ‘event management process’ in terms of a command it must be configured to generate,” without

“affirmatively require[ing] either generating or executing such a command.” Dkt. 33, 12. 2

2 Google should not be permitted to group distinct claim terms together for purposes of purporting


                                                 9
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 13 of 18




       Google not only errs in incorrectly characterizing movement as a universal claim

requirement, but it also compounds that error by seeking to restrict such movement to “a different

location in memory.” Google’s discussion of antecedent reference does not support adding such

extraneous limitations. Dkt. 34, 19. Google notes that the terms “the archive location” and “the

first storage location” make antecedent reference to “an archive location within the communication

system” and “a first storage location within the communication system,” respectively. Id. But this

only underscores that the claims already expressly qualify the “moving” and “to move” limitations

in terms of both what (the electronic message) and where (the archive / first storage location).

Under the circumstances, no further construction is required.

       Google also fails to identify any lexicography or disclaimer that allegedly unambiguously

requires either an unrecited relative limitation (expressed by Google as “a different location”) or

an extraneous “memory” element, much less a combination of both. One of the passages Google

cites, without explanation, includes the following statement: “[w]hen the message marked for

moving is, on the one hand, already stored in an external database 115, and, on the other hand, the

location indicated in the archiving command is a location 115 that is external to the electronic

message client, the event management module 117, 118 of the communication system 1 can update

the external database 115 without requiring transmission of the archiving command to the event

electronic message client internal management module 217.” Dkt. 34, 19 (citing ’585 patent, 7:35-

54). Nothing in that statement unambiguously requires movement to “a different location in

memory.” Indeed, the word “memory” does not appear in the ’585 patent.

       Google’s only alleged defense of its attempt to insert the extraneous requirement “the

communication system detect[s]” is that “[t]he claims expressly require that the actions ‘can be

detected by the communication system’ . . . and the specification is replete with references to

‘detection by the said communication system.’” Dtk. 34, 19 (emphasis added). Use of the word

“can” in this context is not reasonably interpreted as an unambiguous and universal requirement

   to comply with the Court’s Order limiting the total number of disputed terms, only to then
   newly sneak into its response brief distinct constructions for each term. Cf. Dkt. 34, 18 n.3.

                                                10
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 14 of 18




that the action defined in the archiving rule must have been detected by the communication system,

particularly where the “to move” limitations do not expressly attribute “detection of the action

defined in the archiving rule” to any particular claim element.

               3. “client management processor configured to enable the user to select an
                  electronic message from the inbox” (claim 9 only)
               4. “a detection processor configured to detect the action defined in the
                  archiving rule assigned to the selected electronic message was carried out”
                  (claim 9 only)
               5. “a collaborative application management processor configured to manage
                  collaborative applications” (claim 9 only)
             WSOU’s Position                                       Google’s Position
 3. Not means-plus-function.                       Section 112, ¶ 6 applies; function: to enable
                                                   the user to select an electronic message from
 But if Section 112, ¶ 6 applies, then function
                                                   the inbox; structure: indefinite.
 is agreed and structure is message client 2.
 4. Not means-plus-function.                    Section 112, ¶ 6 applies; function: to detect the
 But if Section 112, ¶ 6 applies, then function action defined in the archiving rule assigned to
 is agreed and structure is agent(s) 114a-114d. the selected electronic message was carried
                                                out; structure: indefinite.
 5. Not means-plus-function.                    Section 112, ¶ 6 applies; function to manage
 But if Section 112, ¶ 6 applies, then function collaborative applications; structure: indefinite.
 is agreed and structure is databases 107, 108,
 109, database 110, databases 111, 112.

       Google has failed to raise sufficient evidence to rebut the presumption against applying

means-plus-function construction to any of the above three terms. Williamson v. Citrix Online,

LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015). Google misrepresents WSOU as “rest[ing] on the

erroneous premise that there is a categorical rule that the term ‘processor’ avoids means-plus-

function treatment.” Dkt. 34, 23. WSOU had identified multiple cases which found that the party

seeking a means-plus-function construction had failed to rebut the applicable presumption against

doing so for “processor configured to” terms. Dkt. 33, 14-15 (collecting cases). Google failed to

meet its burden to show that the same reasoning and conclusion should not apply here.

       Google misplaces its reliance on a footnote in the unpublished opinion, Dyfan, LLC v.

Target Corp., 6:19-cv-179-ADA, Dkt. 57 at 20 & n.4 (W.D. Tex. Nov. 24, 2020). In Dyfan, the

defendant raised an indefiniteness challenge advanced expert testimony to support its position that

                                                  11
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 15 of 18




certain terms were subject to means-plus-function treatment under § 112, ¶ 6 and were indefinite

as allegedly lacking any corresponding structure. Here, Google relies exclusively on conclusory

attorney argument and, in doing so, it grossly mischaracterizes the intrinsic evidence.

        Google’s citation to the unpublished opinion, St. Isidore Research, LLC v. Comerica Inc.,

No. 2:15-CV-1390-JRG-RSP, 2016 WL 4988246, at *14 (E.D. Tex. Sept. 19, 2016), is helpful

only to WSOU. St. Isadore expressly recognized that “in many instances, the term ‘processor’

itself connotes sufficient structure and is not a ‘nonce’ or ‘functional’ word that is subject to the

limitations of § 112, ¶ 6.” Id. Moreover, the Eastern District of Texas has since distinguished the

means-plus-function holding in St. Isadore on the facts. Optis Cellular Tech., LLC v. Kyocera

Corp., No. 2:16-CV-0059-JRG-RSP, 2017 WL 541298, at *26 (E.D. Tex. Feb. 9, 2017). In doing

so, Optis held that the presumption against means-plus-function construction is underscored

where, for example, “the claims and specification provide specific connection and interaction with

other structural components.” Id.

       Here, the processor claim language in question recites analogous connection and

interaction with other structural components. For example, claim 9 expressly recites the “client

management processor” as (1) structurally tied to “an electronic message client” and

(2) “enable[ing] the user to select an electronic message from the inbox,” where “the plurality of

electronic messages” are qualified as being “stored in a message storage database” (also a

structural component). Similarly, claim 9 expressly requires the “detection processor” to interact

with other structural components, as expressed, for example, in the requirement that it must be

“configured to detect the action defined in the archiving rule assigned to the selected electronic

message was carried out.” The “detection processor” logically cannot “detect the action . . . was

carried out” unless the “detection processor” is structurally tied to at least the portion of the

communication system carrying out that action. The burden rests with Google to rebut the

presumption against means-plus-function construction, yet Google overlooks at least these

example structural connections and interactions expressly recited in the claim.



                                                 12
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 16 of 18




       Google also has not “pointed to an intrinsic record that establishes that ‘processors’ is

meant here to generically be anything that manipulates data as opposed to connoting structure

representing what is generally known as a processor.” Optis, slip. op. *26. Google could not do

so because the specification expressly ties certain exemplary structure to the alleged functional

language at issue. For example, the specification states “the communication system 1 may also

comprise collaborative application management means such as, in particular: databases 107,

108, 109 enabling recording of data related to Wiki pages, collaborative FAQs, or blogs[;]

a database 110, enabling storing of data related to RSS flows emitted by collaborative

applications[;] databases 111, 112 enabling, among other things, storage of task information or

planning information shared by different users 3, 31.” ’585 patent, 3:21-31 (emphasis added). This

intrinsic evidence directly refutes Google’s conclusory attorney argument, offered without any

supportive expert testimony, that the specification merely refers to a “collaborative application

management means,” without disclosing any corresponding structure. See Dkt. 34, 24.

       Regarding the “detection processor” recited in claim 9, the specification discloses, for

example, “[d]etection of the performance of an action is rendered possible by using different

agents 114a to 114d as mentioned above that control the different means of the communication

system.” Id., 6:1-4 (emphasis added). Google attempts to trivialize this disclosure merely by

offering the conclusory attorney argument that “agent” in this context is a nonce word. Dkt. 34,

24. Such conclusory attorney argument fails to establish that the exemplary “agent” structure here

“is meant here to generically be anything that manipulates data as opposed to connoting structure

representing what is generally known as a processor.” Optis, slip. op. *26. That the disclosed

“agents” have particular structure and function consistent with what is generally known as a

processor is confirmed, for example, by the respective descriptions of each agent and the statement

that “[t]he entire set of components mentioned above is regularly controlled by agents 114a, 114b,

114c, 114d that principally control their operation, their presence and the different modifications

they are subjected to.” ’585 patent, 3:39-42. Google failed to advance any evidence to conclude

otherwise, much less any clear and convincing evidence supported by expert testimony.

                                                13
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 17 of 18




       As noted above, the claim language also structurally interconnects the “client management

processor” with the “electronic message client.” This is consistent with exemplary disclosure in

the specification, such as, for example, the statement that “the electronic message client 2 enables

the user, among other things, to select a message from the inbox to be transferred.” Id., 4:8-10.

       Google also errs in failing to give any meaningful effect to the “adjectival modifiers” which

precede and structurally qualify each disputed processor term. Dkt. 34, 24. “([C]ontrary to

WSOU’s assertion, the adjectival modifiers preceding the term ‘processor’ in these terms are not

‘structural descriptions.’”) (citing Dkt. 33, 20). As shown at least by the example citations to the

specification set forth above, the ’585 patent uses those same “adjectival modifiers” (e.g.,

“collaborative application management”) to expressly tie each disputed processor term to

respective structural descriptions, thereby both (1) further underscoring that each processor term

connotes sufficiently definite structure and (2) further refuting the notion that any given processor

term generically refers, instead, to anything that manipulates data. See Optis, slip. op. *26.

       Google’s indefiniteness challenge rests entirely on the conclusory attorney argument that

the specification fails to disclose any corresponding structure for any of the three challenged terms.

Dkt. 34, 25. Such an untethered characterization of the specification is clearly inconsistent with

what is disclosed, lacks any expert testimony underpinning, and fails to prove indefiniteness by

clear and convincing evidence. In addition, Google’s argument that WSOU allegedly has “failed

to address the second issue” and “forfeit[ed] any argument regarding alleged structure for these

terms” ignores the fact that WSOU has consistently maintained that sufficient structure is recited

in the disputed processor terms themselves. Dkt. 34, 22. As discussed herein, the specification

also provides exemplary descriptions of sufficiently definite structure expressly tethered to the

disputed processor terms. Given the burden lies with Google to overcome both the presumption

against means-plus-function construction and the presumption of definiteness, and now that

Google has filed its initial brief in which it advanced its claim construction theory and

corresponding indefiniteness challenge, Google cannot reasonably argue that WSOU should be

precluded from offering any rebuttal.

                                                 14
        Case 6:20-cv-00585-ADA Document 41 Filed 02/26/21 Page 18 of 18




Dated: February 26, 2021                     Respectfully submitted,

                                     By:     /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on this the 30th

day of February 26, 2021.

                                             /s/ James L. Etheridge
                                             James L. Etheridge



                                               15
